Case 3:19-cv-00070-NKM-JCH Document 32 Filed 08/28/20 Page 1 of 10 Pageid#: 145




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF VIRGINIA
                                   CHARLOTTESVILLE DIVISION


       JANE DOE,                                          CASE NO. 3:19-cv-00070
                                         Plaintiff,
       v.                                                 MEMORANDUM OPINION

       RECTOR AND VISITORS OF THE UNIVERSITY
       OF VIRGINIA, et al.,                               JUDGE NORMAN K. MOON

                                         Defendants.



        On November 11, 2019, Plaintiff Jane Doe filed a three-count complaint against the Rector

 and Visitors of the University of Virginia and Chris Ghaemmaghami, the interim chief executive

 officer of the University of Virginia Medical Center,1 (“Defendants”) in relation to treatment

 following her attempted suicide on January 11, 2018.

        This complaint is substantively identical to the proposed amended complaint filed with the

 Court in a prior version of this action, aside from the elimination of certain medical-care-provider

 defendants the Court previously found qualifiedly immune from suit. Doe v. Sutton-Wallace, No.

 3:18-cv-00041 (“Doe I”) (Dkt. 38-2).2 The Court denied Plaintiff’s motion to amend her complaint

 in Doe I because it was untimely, and the Court dismissed her suit without prejudice because

 Plaintiff failed to establish Article III standing. Doe v. Sutton-Wallace, No. 3:18-cv-00041




        1
            All parties are sued in their official capacities. Dkt. 1 at ¶¶ 2–3.
        2
           The complaint filed in the current action also eliminates Count IV of the proposed
 amended complaint in Doe I, which was raised only against the medical-care-provider defendants
 in Doe I.

                                                      1
Case 3:19-cv-00070-NKM-JCH Document 32 Filed 08/28/20 Page 2 of 10 Pageid#: 146




 (Dkt. 54), 2019 WL 5088769 (W.D. Va. Oct. 10, 2019).3 As with Doe I, Plaintiff has again failed

 to establish that the Court has subject matter jurisdiction to adjudicate her claims for injunctive

 relief in this suit and, further, the Eleventh Amendment bars her claims for declaratory relief.

 Therefore, the Court will grant Defendants’ motion for judgment on the pleadings.


                                  I.      Alleged Factual Background

         Plaintiff alleges that she attempted suicide on January 11, 2018, by running a hose from

 the exhaust pipe of her car into its passenger compartment. Dkt. 1 at ¶ 4. A law enforcement officer

 found Plaintiff in her car, and she was taken to UVA Medical Center’s emergency department,

 pursuant to a “paperless” Emergency Custody Order (“ECO”). Id. at ¶¶ 5–6. Plaintiff alleges that

 at all relevant times she was “competent to make decisions concerning her treatment,” id. at ¶ 13,

 despite being an unwilling patient. See id. at ¶¶ 6, 8–9, 12.

         Plaintiff alleges that her medical providers extracted blood and urine samples over her

 objections. Id. at ¶¶ 8–9. Upon information and belief, Plaintiff alleges medical care providers at

 UVA Medical Center ordered the administration of various medications in order to restrain her,

 including Zyprexa, a psychoactive drug; Benadryl; ketamine; and Ativan, a sedative also used to

 combat anxiety. Id. at ¶¶ 7, 9. Plaintiff claims that she was not advised of the drugs administered

 to her, nor told of their likely effects or side effects. Id. at ¶ 9.

         In order to extract a blood sample, Plaintiff alleges that medical care providers surrounded

 Plaintiff, her arm was held against her wishes, and blood was then extracted from her arm.

 Id. at ¶ 8. She further claims that the medical care providers placed her in physical restraints “for


         3
          Plaintiff then appealed this Court’s decision to the Fourth Circuit, Doe v. Sutton-Wallace,
 No. 3:18-cv-00041, appeal docketed, No. 19-2252 (4th Cir. Nov. 7, 2019), later dropping the then-
 chief medical officer of UVA Medical, Pamela Sutton-Wallace, as a defendant to the suit, Doe v.
 Syverud, No. 19-2252 (Dkt. 20) (4th Cir. Dec. 11, 2019). The appeal in Plaintiff’s first suit remains
 pending.
                                                      2
Case 3:19-cv-00070-NKM-JCH Document 32 Filed 08/28/20 Page 3 of 10 Pageid#: 147




 the sole purpose of extracting urine,” id. at ¶ 11, using a catheter, id. at ¶ 12. Plaintiff claims that

 she “is currently diagnosed with post traumatic [sic] stress disorder [“PTSD”] and has been

 actively involved in treatment for that condition” and that the conduct of UVA Medical Center’s

 employees “severely exacerbated her condition.” Id. at ¶ 14.

        Plaintiff alleges that she has been “subject to dozens of [ECOs] in the past and in each

 instance she was taken to UVA Medical Center.” Id. at ¶ 16. She further alleges that UVA Medical

 Center is the only hospital where people who live in the Charlottesville area subject to ECOs are

 taken. Id. Given her PTSD diagnoses and mental health history, Plaintiff alleges that “it is likely

 that there will be another instance in which Jane Doe will be taken to UVA Medical Center under

 an emergency custody order and that she will again be forced to allow a sample of blood and urine

 to be taken from her.” Id. at ¶ 17.

        On November 22, 2019, Plaintiff filed this action against the Rector and Visitors of the

 University of Virginia and Chris Ghaemmaghami, the interim chief executive officer of the

 University of Virginia Medical Center—in their official capacities—claiming a violation of her

 “protected liberty interest in refusing unwanted medical treatment, including, but not limited to

 psychoactive medications and intrusive medical procedures” (Count I); violation of her “protected

 liberty interest in knowing what drugs she is being administered and to give informed consent,”

 pursuant to the Fourteenth Amendment (Count II); and her right, pursuant to the Fourth and

 Fourteenth Amendments, “to be free of restraints, either medical or physical” (Count III).

        Plaintiff seeks a declaratory judgment stating that 1) she had a constitutional right “to

 refuse to allow her blood and urine to be forcibly taken from her on January 11, 2018” and that the

 conduct described in the complaint violated that right; 2) she had a constitutional right “to know

 what medications were administered to her on January 11, 2018, their intended effect and any



                                                    3
Case 3:19-cv-00070-NKM-JCH Document 32 Filed 08/28/20 Page 4 of 10 Pageid#: 148




 possible adverse effects” and that the conduct described in the complaint violated that right; and

 3) restraining Jane Doe on January 11, 2018 with “medications, brute force and physical restraints

 violated her right to be free of restraints.” Id. at 5–6.

         She also seeks injunctive relief to require all medical care providers at UVA Medical

 Center 1)“to respect the right of Plaintiff, so long as she is competent, to refuse medication or other

 treatment”; 2) “to inform Plaintiff of the medications being administered to her, their intended

 effect and any possible adverse effects and to obtain consent for the use of those medications”;

 and 3) “not to use medical or physical restraints on Plaintiff for the purpose of administering

 medications or providing treatment against her wishes.”4 Id.

         On February 25, 2020, the Defendants filed a joint motion for judgment on the pleadings,

 pursuant to Federal Rule of Civil Procedure 12(c). Dkt. 22. The parties later provided notice to the

 Court, pursuant to Local Rule 11(b), of their intent to submit the motion and all briefing for

 consideration without a hearing. Dkt. 31. The motion has been fully briefed and is ripe for

 disposition.

                                      II.     Standard of Review

         A motion for judgment on the pleadings made pursuant to Fed. R. Civ. P. 12(c) is made

 after pleadings are closed, “but early enough not to delay trial.” The standard for Rule 12(c)

 motions is the same as for motions made pursuant to Rule 12(b)(6). Burbach Broad. Co. of Del. v.

 Elkins Radio Corp., 278 F.3d 401, 405–06 (4th Cir. 2002). Accordingly, “we assume the facts

 alleged in the complaint are true and draw all reasonable factual inferences in [Plaintiff’s] favor.”

 Id. However, the complaint must state a claim that is plausible on its face, and the Court will not



         4
          In addition to her requests for declaratory and injunctive relief, she also seeks attorney’s
 fees and costs. Dkt. 1 at 6.

                                                     4
Case 3:19-cv-00070-NKM-JCH Document 32 Filed 08/28/20 Page 5 of 10 Pageid#: 149




 accord the presumption of truth to legal conclusions couched as factual allegations. McCleary-

 Evans v. Md. Dept. of Transp., State Highway Admin., 780 F.3d 582, 582 (4th Cir. 2015) (citing

 Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). See

 also Papasan v. Allain, 478 U.S. 265, 286 (1986); SD3, LLC v. Black & Decker, Inc., 801 F.3d

 412, 422 (4th Cir. 2015).

                                          III.    Analysis

         A. Eleventh Amendment Immunity

         Defendants argue that the Eleventh Amendment bars Plaintiff’s requests for declaratory

 relief. Plaintiff does not provide any counterargument in its briefing to contest this claim. The

 Eleventh Amendment provides States with immunity from suit by citizens in federal court, but Ex

 parte Young, 209 U.S. 123 (1908) provides an exception where “private citizens may sue state

 officials in their official capacities in federal court to obtain prospective relief from ongoing

 violations of federal law.” Allen v. Cooper, 895 F.3d 337, 354 (4th Cir. 2018), aff’d 140 S. Ct. 994

 (2020). In order to invoke the exception under Ex parte Young, “the plaintiff must identify and

 seek prospective equitable relief from an ongoing violation of federal law.” Id. (emphasis in

 original).

         As the Supreme Court has emphasized, the exception is a narrow one, “[i]t applies only to

 prospective relief, does not permit judgments against state officers declaring that they violated

 federal law in the past, and has no application in suits against the States and their agencies, which

 are barred regardless of the relief sought.” P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc.,

 506 U.S. 139, 146 (1993). Simply put, this means that the Eleventh Amendment bars suits seeking

 declaratory relief where a federal court is asked to declare that the prior conduct of a State, its




                                                  5
Case 3:19-cv-00070-NKM-JCH Document 32 Filed 08/28/20 Page 6 of 10 Pageid#: 150




 instrumentalities, or its officials violated the law. Green v. Mansour, 474 U.S. 64, 65, 73–74

 (1985).

           That is precisely the sort of declaratory relief that Plaintiff seeks in this action—

 specifically, she seeks an Order from the Court declaring that the state and its agents violated her

 constitutional rights on January 31, 2018. The Eleventh Amendment protects the State, its

 instrumentalities, and its officials from this type of claim, and thus the Defendants’ motion for

 judgment on the pleadings will be granted on all claims to the extent that Plaintiff seeks declaratory

 relief.


           B. Claims for Injunctive Relief

           The Court dismissed Doe I without prejudice because Plaintiff had failed to establish that

 the Court had subject matter jurisdiction to adjudicate her claim for injunctive relief claim against

 the then-chief executive officer of UVA Medical Center, Pamela Sutton-Wallace. Doe v. Sutton-

 Wallace, 2019 WL 5088769 at *7. Because she has, again, failed to demonstrate that she has met

 the “irreducible constitutional minimum” of Article III standing, Spokeo, Inc. v. Robins, 136 S. Ct.

 1540, 1547 (2016), the Court will dismiss the injunctive relief claims in this action for lack of

 subject matter jurisdiction as well.

           In order to invoke the Court’s subject matter jurisdiction under Article III of the

 U.S. Constitution, Plaintiff must allege an actual case or controversy, which in turn requires her to

 demonstrate standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992). In order to establish

 standing, Plaintiff must establish that (1) she has suffered (or will imminently suffer) a concrete

 and particularized injury in fact; (2) that injury is “fairly traceable” to the challenged conduct” and

 3) the injury is “likely to be redressed by a favorable judicial decision.” See Hollingsworth v. Perry,

 570 U.S. 693, 704 (2013). In seeking a permanent injunction, Plaintiff seeks prospective relief,


                                                   6
Case 3:19-cv-00070-NKM-JCH Document 32 Filed 08/28/20 Page 7 of 10 Pageid#: 151




 and she must make “a showing of [a] real or immediate threat that [she] will be wronged again” in

 order to meet the injury-in-fact requirement. City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983);

 Raub v. Campbell, 785 F.3d 876, 885–86 (4th Cir. 2015) (“Where a § 1983 plaintiff also seeks

 injunctive relief, it will not be granted absent the plaintiff’s showing that there is a real or

 immediate threat that [she] will be wronged again . . . in a similar way.” (internal quotations and

 citations omitted)). Even where a plaintiff could establish that her constitutional rights were

 violated, “past wrongs do not in themselves amount to that real and immediate threat of injury.”

 Raub, 785 F.3d at 886 (internal quotations omitted).

        At bottom, Plaintiff “must allege an injury that is concrete, particularized, and immediately

 threatening” in order to establish that she has met the minimum constitutional requirements for

 Article III standing. Griffin v. Dep’t of Labor Fed. Credit Union, 912 F.3d 649, 653 (4th Cir.

 2019); see Spokeo, 136 S. Ct. at 1548 (“To establish injury in fact, a plaintiff must show that he or

 she suffered an invasion of a legally protected interest that is concrete and particularized and actual

 or imminent, not conjectural or hypothetical.” (internal citations and quotations omitted)). The

 Fourth Circuit has recognized that the concept of imminence is “somewhat elastic”; nevertheless,

 the injury must be “certainly impending to serve as the basis for standing in a suit for injunctive

 relief.” Griffin, 912 F.3d at 653 (internal quotations and citations omitted).

        Plaintiff argues that her complaint satisfies this requirement. She points to allegations in

 the complaint that she “has been subject to dozens of emergency custody orders in the past and in

 each instance she was taken to UVA Medical Center,” Dkt. 1 at ¶ 16, and “[g]iven her diagnosis

 of PTSD and her mental health history, it is likely that there will be another instance in which Jane

 Doe will be taken to UVA Medical Center under an emergency custody order and that she will

 again be forced to allow a sample of blood and urine to be taken from her,” id. at ¶ 17 (emphasis



                                                   7
Case 3:19-cv-00070-NKM-JCH Document 32 Filed 08/28/20 Page 8 of 10 Pageid#: 152




 supplied). Plaintiff argues that those allegations satisfy Article III’s standing requirement because

 they show that “the conduct of the defendant(s) is ongoing and that there is a real threat that it will

 happen to plaintiff.” Dkt. 29 at 7. In support of this view of the law, Plaintiff cites to a single

 Eleventh Circuit case from 1999, Summit Med. Assocs. v. Pryor, 180 F.3d 1326, 1338 (11th Cir.

 1999). However, even that case does not support her reading of the Article III standing

 requirement. Rather, that case states that Ex parte Young’s requirement that injunctive relief be

 prospective can be satisfied where there is an “ongoing and continuous” threat of future

 enforcement.

        Plaintiff has not alleged any harm that is “certainly impending.” Griffin, 912 F.3d at 653;

 see Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (“Thus, we have repeatedly reiterated

 that threatened injury must be certainly impending to constitute injury in fact, and that allegations

 of possible future injury are not sufficient.” (alteration in original) (internal quotations and

 citations omitted)). Instead, she has alleged that at some unidentified time, date, and place, it is

 likely that she will attempt to commit suicide, will be subject to an ECO, and will be brought to

 UVA where she will experience the same treatment she did on January 31, 2018.5 Even if, as

 Plaintiff’s allegations state, it is possible or even likely that she will be subject to the allegedly

 unconstitutional treatment again, that is insufficient to meet the injury-in-fact aspect of Article III

 standing. The Supreme Court has clearly rejected the “objectively reasonable likelihood” standard

 as inconsistent with its requirement that the alleged injury be “certainly impending to constitute

 injury in fact.” Clapper, 568 U.S. at 410; Beck v. McDonald, 848 F.3d 262, 272 (4th Cir. 2017)



        5
           As Defendants note and Plaintiff fails to rebut—the complaint does not include any
 allegations that Plaintiff received similar allegedly unconstitutional treatment on any of the other
 “dozens” of occasions she was brought to UVA Medical Center pursuant to an ECO. Indeed, she
 does not allege any facts at all that provide any further factual enhancement to that allegation.

                                                   8
Case 3:19-cv-00070-NKM-JCH Document 32 Filed 08/28/20 Page 9 of 10 Pageid#: 153




 (stating that in Clapper the Supreme Court rejected the Second Circuit’s “objectively reasonable

 likelihood” standard for Article III standing). Thus, her alleged threatened injury is insufficiently

 “concrete” and “imminent” in the eyes of Article III.6

         Moreover, Defendants argue (just as they did in Doe I), that the Court should refuse to

 assume that Plaintiff will attempt suicide in the future—regardless of the facts alleged in Plaintiff’s

 complaint—as suicide and the attempt thereof remain a common law crime in Virginia. Brown v.

 Harris, 240 F.3d 383, 386 (4th Cir. 2001) (quoting Wackwitz v. Roy, 244 Va. 60 (1992)). As this

 Court articulated in Doe I, courts “assume that plaintiffs will conduct their activities within the

 law.” Doe v. Sutton-Wallace, No. 3:18-cv-00041, 2019 WL 5088769, at *6 (W.D. Va. Oct. 10,

 2019) (quoting Slade v. Hampton Roads Regional Jail, 407 F.3d 243, 249 (4th Cir. 2005); see also

 O’Shea v. Littleton, 414 U.S. 488, 497 (1974) (“[W]e are nonetheless unable to conclude that the

 case-or-controversy requirement is satisfied by general assertions or inferences that in the course

 of their activities respondents will be prosecuted for violating valid criminal laws. We assume that

 respondents will conduct their activities within the law and so avoid prosecution and conviction

 as well as exposure to the challenged course of conduct said to be followed by petitioners”).

 Plaintiff, again, has not addressed this principle—much less demonstrated why it should not apply

 in this case.

                                              Conclusion

         For the foregoing reasons, Defendants’ motion for judgment on the pleadings will be

 granted, because her claims for declaratory relief are barred by the Eleventh Amendment and



         6
          Defendant also argues, and Plaintiff vehemently contests, that the denial of Plaintiff’s
 motion to amend her complaint in Doe I precludes her from bringing the same claims in the instant
 case. Because she does not have Article III standing to bring the instant case, the Court need not
 address this issue.

                                                   9
Case 3:19-cv-00070-NKM-JCH Document 32 Filed 08/28/20 Page 10 of 10 Pageid#: 154




  because she lacks standing under Article III to bring her claims for injunctive relief. An appropriate

  Order shall issue.
                      28th day of August, 2020.
         Entered this ____




                                                   10
